Citation Nr: 1209055	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in August 2009.

The Veteran testified before a travel Board hearing in September 2011.  A transcript of the hearing is associated with the claims-file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends, in part, that VA prescribed and discontinued medications that increased his risk of stroke and furthermore failed to timely treat his hypertension; the Veteran asserts that the medication changes and/or the delay in treatment caused him to ultimately suffer a cerebrovascular accident.  He seeks compensation under the provisions of 38 U.S.C.A. § 1151.

The Veteran's contentions raise a question of whether a documented change in the Veteran's prescriptions instructed by the VA physician at a January 2003 urgent care consultation constituted an instance of fault on the part of VA that caused the Veteran's later cerebrovascular accident.  

Significantly, the January 2008 VA examination report developed in connection with the claim explains that during the pertinent urgent care visit, "he was found to have elevated liver function tests.  [T]his necessitated discontinuing Pravachol and Niaspan (dyslipidemia drugs), as these medications are contraindicated in liver dysfunction.  These medications are not useful in the management of hypertension."  The Board briefly observes that review of the January 2003 VA urgent care consultation report appears to show that the Veteran was instructed to discontinue Pravachol, but it appears to the Board's review of the handwritten report that he was instructed to begin taking Niaspan instead of Pravachol.  The Board notes that the testimony presented at the Veteran's September 2011 Board hearing also indicates that the Veteran and his spouse recall that the VA doctor in January 2003 prescribed that the Veteran stop taking clonindine pills and Pravachol, and instead use clonindine patches and start Niaspan.  This appears to be consistent with the markings on the report of the pertinent January 2003 consultation, which shows "D/C clonidine pills" and "D/C Pravachol" multiple times, but otherwise lists pertinent medications without a "D/C" indication and presents dosage information consistent with the initiation of a new prescription.

As it appears that the January 2008 VA examination report presents an opinion relying upon an incorrect factual predicate pertaining to a key element of the case, the Board finds that this case must be remanded to obtain a clarifying opinion or otherwise to develop an adequate medical opinion based upon the facts of the case shown in the pertinent evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the author of the January 2008 VA examination report concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for cerebrovascular accident, if available, so that the examiner may author an addendum to clarify and amend the information previously presented.  If the examiner is unavailable, the Veteran's claims-file should nevertheless be forwarded to an appropriate specialist for review and an opinion.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the analysis and opinion.  After review of the claims-file and all pertinent information, the examiner is asked to specifically respond to the following:

a)  With regard to the Veteran's April 2003 cerebrovascular accident, is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred the disability as a result of VA treatment?  In answering this question, please specifically address the VA treatment report from January 2003, to include the change in medications recommended at that time.

The examiner should specifically note that the previous January 2008 VA examination report appears to have mistakenly believed that the January 2003 report showed that the Veteran was being treated with Pravachol and  Niaspan until the consultation, and that those two medications were discontinued at the time of the January 2003 consultation.  The examiner should now note that it appears that the January 2003 VA treatment report actually shows (consistent with the recollections of the Veteran and his spouse) that the Veteran was taking Pravachol prior to the consultation, and that Pravachol was discontinued at that time and replaced with a new prescription for  Niaspan in January 2003.  The examiner is asked to expressly note the correct details of the documented medication change from January 2003 in providing responses and analysis to this inquiry.

b)  For any disability found to have resulted from the VA treatment, the examiner should offer an opinion as to whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  A complete rationale for the opinion expressed should be provided.

A rationale should be presented for all opinions expressed, including with discussion of all pertinent records.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  Following completion of the above, and any other necessary development, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


